Citation Nr: 0507291	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had service from January 1966 to May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied service connection for bilateral 
hearing loss.


FINDINGS OF FACT

The veteran does not have hearing loss disability with 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), the Supplemental Statements of the Case (SSOC's) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  In addition, the 
SOC and SSOC's included a summary of the evidence which had 
been obtained and considered.  They also included the 
requirements which must be met to establish the claim.  The 
communications, such as a letter dated in July 2002, provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
adequately advised him to submit any relevant evidence he may 
have.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
VCAA letter predated the date of the decision.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of service connection for 
bilateral hearing loss has been obtained.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claim file contains his service medical 
records.  He has been afforded a VA examination.  The Board 
does not know of any additional relevant evidence which has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In sum, no further assistance to the veteran with the 
development of evidence is required.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.  

Legal Standard

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or another physical or 
mental defect.").  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for bilateral hearing loss 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board notes that the veteran has reported that he 
incurred hearing loss as a result of being exposed, without 
ear protection, to high noise during one day of work with the 
crash crew at Naval Air Station Cecil Field, Florida.  He 
states that during that one day assignment he was exposed to 
noise generated by F-8's, F-40's, T-33's, T-37's and 
propeller planes such as T-28.  The veteran asserts that 
during his shift he would crawl under the jets after they 
landed, before they taxied in, to learn how to pin the 
landing gear.  He states that his hearing has deteriorated 
since that day.

An April 1969 examination report for purposes of separation 
from the service indicated that the puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
5
0
10
5

A September 2003 VA audiological exam report indicated that 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
15
20
20
LEFT
X
10
15
15
20

The average puretone loss in the right ear was 16 decibels, 
and the average loss in the left ear was 15 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in each ear.  These findings do not show a hearing loss 
disability in either ear under the applicable regulation.  38 
C.F.R. § 3.385. 

The Board further notes that a February 2001 private 
audiological exam report indicated that the veteran had a 
mild frequency sensorineural hearing loss.  Puretone 
thresholds, in decibels, were as follows:





HERTZ


500
1000
2000
3000
4000
6000
8000
RIGHT
5
10
15
25
25
25
45
LEFT
5
10
15
20
25
25
45
However, the average puretone threshold was 10 decibels 
bilaterally, and speech audiometry revealed speech 
recognition ability of 100 percent bilaterally.  These 
findings do not show a hearing loss disability in either ear 
under the applicable regulation.  38 C.F.R. § 3.385.  The 
veteran does not currently have hearing loss with auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

The VA medical opinion stated that the veteran's "hearing is 
within normal limits at this time."  Therefore, there is no 
medical evidence of record supporting a diagnosis of a 
current disability.  Service connection is not warranted 
unless there is a "disability."  In the absence of other 
probative evidence that could mitigate, or have the effect of 
at least balancing, this opinion, service connection for 
bilateral hearing loss is denied.  The Board is aware that a 
private examiner established the presence or sensorineural 
hearing loss and a threshold of 45 decibels at 8000 Hertz.  
However, even accepting such finding as correct, it does not 
establish the presence of hearing loss disability for VA 
purposes or sensorineural hearing loss to a degree of 10 
percent within one year of separation or at any time.  
Bilateral hearing loss was not incurred in or aggravated by 
service, nor can an organic disease of the nervous system be 
presumed to have been incurred therein.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


